Citation Nr: 0102612	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, including cataracts.  

2.  Entitlement to service connection for a left eye 
disorder, including cataracts.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





INTRODUCTION

The veteran had active military service from June 21, 1965, 
to June  20, 1969.  The DD Form 214 also indicates that he 
had two months and 13 days of additional service, but the 
period of this service has not been ascertained by the RO.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


REMAND

The veteran asserts that he developed eye disorders including 
cataracts of the right and left eyes due to chemical exposure 
in service.  The Board notes that the RO requested the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) on several occasions and the response 
from NPRC has been that the veteran's service medical records 
are not on file at that facility.  The Board further notes 
that the veteran's Form DD 214 indicates that the veteran was 
released from active duty and transferred to the Naval 
Reserve.  A search must now be conducted for the veteran's 
service medical records and must comply with Court precedent 
in Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

After receipt of the substantive appeal in January 1998, the 
veteran submitted a statement of John D. Sheppard, M.D., 
dated in July 1998 and waived RO consideration of this 
evidence.  In that statement, Dr. Sheppard stated that the 
veteran was presented to his practice in April 1992, that the 
veteran was referred by Dr. Barry Atlas, and that the veteran 
had undergone cataract surgery performed by Dr. John 
Dickerson.  Dr. Sheppard indicated that the veteran came into 
contact with some chemicals during his military service in 
the mid-1960s.  The doctor opined that it was difficult to 
relate this chemical exposure to problems that occurred while 
the veteran was under his supervision and, that depending on 
the nature of the chemicals, it may be possible to infer that 
the cataracts resulted, but that proof of such a nexus would 
be extremely difficult.  
The Board notes that the record does not include the clinical 
records of Dr. Barry Atlas and the clinical and surgical 
records from Dr. John Dickerson.  All existing post service 
clinical records of treatment for eye pathology are 
potentially relevant to the issues on appeal, and it is 
essential that all development here be in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat 2096 (2000).  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The RO should ascertain the period of 
the veteran's approximately 2 1/2 months of 
service proceeding June 1965 from the 
NPRC.  The NPRC should also be requested 
to undertake an exhaustive search for the 
veteran's service medical records.  If 
after such a search, the records are not 
located the NPRC should state whether 
they were destroyed in a fire at that 
facility in July 1973 and/or whether they 
are otherwise irretrievably lost.  The RO 
should also ascertain from the veteran 
whether he participated as an active 
Naval Reservist after his discharge from 
service in June 1969.  If so, and if 
service medical records are not obtained 
from the NPRC, the RO should contact any 
Naval Reserve Center to which the veteran 
was attached and ascertain if it is in 
possession of his service medical 
records.  If so, such service medical 
records should be obtained from that 
facility.   

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for right and left 
eye disorder including cataracts since 
separation from service.  After obtaining 
appropriate consent forms for the release 
of any private clinical records the RO 
should obtain all existing post service 
treatment records not now in the claims 
folder, including those of Drs. Barry 
Atlas and John Dickerson for association 
with the claims folder.  

3.  Then, the veteran should be afforded 
a VA special eye examination to determine 
the extent and etiology of his right and 
left eye disorders, including cataracts. 
It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The examiner is requested 
to provide an opinion as to the etiology 
of the veteran's right and left eye 
disorders to include whether it is at 
least as likely as not that such 
disorders began in service or are 
otherwise related to service.  

4.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken 

5.  Thereafter, the RO should review and 
readjudicate the remanded issue.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The purpose of this REMAND is to procure clarifying evidence.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



